Citation Nr: 0628610	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-38 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for bipolar disorder, 
depression, anxiety, or other psychiatric disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1973 to May 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The veteran timely disagreed 
in August 2004.  In October 2004, the RO issued a statement 
of the case (SOC).  The veteran's timely substantive appeal 
was received in November 2004.  

The claims on appeal are more accurately stated as set forth 
on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The notice provided to the veteran following his submission 
of the claims in this case did not advise the veteran of each 
of the elements which the United States Court of Appeals for 
Veterans Claims (Court) has stated must be addressed.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
veteran was notified of the criteria for service connection 
in connection with other claims he submitted, and although he 
was represented by an attorney, nevertheless, it appears to 
the Board that the Court would be unlikely to agree that the 
requirements of the VCAA were met as to the claims at issue 
in this appeal.  Notice to the veteran as described below 
should be issued.

The veteran has submitted a claim for service connection for 
arthritis.  The veteran should be asked to clarify whether he 
is seeking service connection for arthritis as a systemic 
disease, or whether he is seeking service connection for 
arthritis which affects specific joints.  If the veteran is 
seeking service connection for arthritis of specific joints, 
the claim should be evaluated to determine whether claims for 
service connection for arthritis of those joints have been 
previously denied, and, if, so whether new and material 
evidence is required to reopen any claim for arthritis of a 
specific joint.  If the veteran is seeking service connection 
for arthritis as a systemic disease, he should be afforded VA 
examination to determine whether that disorder is present, 
and, if so, to determine the likelihood that the disorder is 
etiologically linked to his service.

Accordingly, the case is REMANDED for the following action:

1.  (a) Notice must be issued to the 
veteran which specifically advises him of 
the provisions of the VCAA, including 
notice to him of the criteria for service 
connection as to the claims at issue in 
this appeal, and the notice must advise 
him that VA will assist him to develop 
his claims.  The notice should explain 
which evidence VA will obtain and which 
evidence the appellant is expected to 
present.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to any claim on 
appeal.

(b) With regard to the veteran's request 
to reopen the claim of entitlement to 
service connection for headaches, VA 
should define these terms in the VCAA 
notice (the notice under 38 U.S.C. 
§ 5103(a)) using the definition of "new 
and material evidence" provided in 
section 3.156(a) as in effect in 2003, 
when the veteran submitted the request to 
reopen the claim.  The veteran should be 
advised that what evidence will be 
considered "new and material" depends 
on the basis of the prior, final denial.  
The notice should describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  
Thus, VA's notice must identify the kind 
of evidence that would overcome the prior 
deficiency.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

(c) In addition, a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if any claim for 
service connection at issue is granted, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be advised of 
alternative types of evidence which can 
be used to substantiate his claims of 
entitlement to service connection, 
including evidence that he had chronic 
manifestations of a claimed disorder 
proximate to his service, or medical 
evidence establishing that a specific 
claimed disorder was diagnosed within the 
year following his service discharge.  He 
should be advised that he may submit 
statements from individuals who observed 
symptoms of the claimed disorders 
proximate to service.  

3.  The veteran should be asked to 
clarify in writing whether he is seeking 
service connection for arthritis as a 
systemic disease, or whether he is 
seeking service connection for arthritis 
which affects specific joints.  If the 
veteran is seeking service connection for 
arthritis of specific joints, the claim 
should be evaluated to determine whether 
claims for service connection for 
arthritis of those joints have been 
previously denied, and, if, so whether 
new and material evidence is required to 
reopen any claim for arthritis of a 
specific joint.  Notice as appropriate 
should be issued after the veteran 
clarifies his claim.

If the veteran is seeking service 
connection for arthritis as a systemic 
disease, he should be afforded VA 
examination to determine whether that 
disorder is present, and, if so, to 
determine the likelihood that the 
disorder is etiologically linked to his 
service.

4.  The veteran's current VA clinical 
records, from November 2005 to the 
present, should be obtained and 
associated with the claims file.  

5.  The veteran should be afforded VA 
review of his claims file to determine 
whether gastritis, hepatitis C, or 
headaches (if the request to reopen the 
claim of entitlement to service 
connection for headaches is reopened) the 
likelihood that a claimed disorder is 
etiologically related to the veteran's 
service.  After review of the service 
medical records, including references in 
those records to tattoos, and after 
reviewing the post-service medical 
evidence, the reviewer should be asked to 
provide a medical opinion as to whether 
it is "more likely than not" (meaning 
likelihood greater than 50 percent), "at 
least as likely as not" (meaning 
likelihood of at least 50 percent), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50 
percent likelihood), that gastritis, 
hepatitis C, or headaches (if the request 
to reopen the claim of entitlement to 
service connection for headaches is 
reopened) was incurred in, was manifested 
in, or is etiologically related to the 
veteran's service or any incident 
thereof. 

6.  The veteran should be afforded VA 
psychiatric examination.  The examiner 
should identify each psychiatric disorder 
present.  After review of the service 
medical records and post-service medical 
evidence, the reviewer should be asked to 
provide a medical opinion as to whether 
it is "more likely than not" (meaning 
likelihood greater than 50 percent), "at 
least as likely as not" (meaning 
likelihood of at least 50 percent), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50 
percent likelihood), that the veteran has 
a psychiatric disorder which was incurred 
in, manifested in, or is etiologically 
related to the veteran's service or any 
incident thereof. 

7.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

